Exhibit 10.19

Execution Copy

YAHOO! SEARCH MARKETING - YAHOO! PUBLISHER NETWORK SERVICE ORDER # 1-8196149

 

LOGO [g94511yahoo.jpg]

 

PUBLISHER: MDNH, INC. AND

MDNH INTERNATIONAL LTD

  

PUBLISHER TAX ID: 20-1890574

   

Start Date: * * *

  

End Date: * * * from the Start Date.

 

This SO will automatically renew for additional * * * periods unless either
party gives notice of non-renewal at * * * before the expiration of the then
current term. This Agreement shall terminate and supersede the Overture Master
Agreement between Overture and Publisher entered into as of February 14, 2005,
as amended (the “Terminated Agreement”).

 

 

Deployment of Services on Publisher’s Offerings:

 

Link = Domain Match Link; Results = Domain Match Results; Publisher’s Offering =
Mapped Domains (as defined in Attachment C), Syndicated Sites (as defined in
Attachment D), and New Web Properties (as defined in Attachment E)

 

 

Implementation:

 

•        As shown in Attachment A and as described in this SO and Attachments

•        Minimum Above the Fold: * * * Domain Match Results until * * *. On * *
* Domain Match Results * * *.

•        Max Queries: Queries per second in excess of * * * of the average
number of Queries per second sent by Publisher in the last * * * unless Overture
agrees in writing (email to suffice) to a percentage increase greater than * * *
prior to Publisher increasing the number of Queries per second

•        Publisher will launch services within * * * days of receiving the
production feed from Overture

 

Compensation:

 

A.     For the period * * * Overture will pay Publisher * * * of Gross Revenue
for Domain Match Results.

 

B.     For the period * * * Overture will pay Publisher for Domain Match Results
in accordance with the table below * * *

 

   

Calendar Month Gross Revenue:

 

* * *

   Gross Revenue Share to Publisher  

C.     For the period * * *, Overture will pay Publisher for Domain Match
Results in accordance with the table below * * *

   

Calendar Month Gross Revenue:

 

* * *

 

* * *

   Gross Revenue Share to Publisher

 

  1   Overture Confidential

[* * *] Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Execution Copy

YAHOO! SEARCH MARKETING - YAHOO! PUBLISHER NETWORK SERVICE ORDER # 1-8196149

 

Notices will be delivered in accordance with Section 22 of Attachment B to:

   

MDNH, INC.

   YAHOO! SEARCH MARKETING    

101 Convention Center Drive Suite 330

Las Vegas, NV 89109

  

3333 W. Empire Avenue,

Burbank, CA 91504

     

Fax: 702-784-1700

 

Please also send copy to:

413 Pine St., Suite 500,

Seattle, WA 98101

 

Fax: 206-331-3696

(Attn: General Counsel)

   Attn: President    Fax: 818-524-3001    Attn: General Counsel           

MDNH INTERNATIONAL LTD

   OVERTURE SEARCH SERVICES (IRELAND) LIMITED    

30 Herbert St., Dublin 2,

Ireland

      First Floor, Fitzwilton House, Wilton Place, Dublin 2       Fax: 353 1 232
2000    Attn: Robert O’Shea    Fax: 44 20 7131 1775    Attn: Legal

 

Publisher and Overture agree to this Service Order and all Attachments. Signed:

    MDNH, INC. (collectively with MDNH International LTD, “Publisher”)    

OVERTURE SERVICES, INC., doing business as

YAHOO! SEARCH MARKETING (“OSI”)

    By:   /s/ Brendhan Hight     By:   /s/ Scott Bushman         Name:  
Brendhan Hight     Name:   Scott Bushman         Title:   President     Title:  
Senior Director         Date:   August 7, 2007     Date:   August 7, 2007      
  MDNH INTERNATIONAL LTD     OVERTURE SEARCH SERVICES (IRELAND) LIMITED
(“OSSIL”)     By:   /s/ Brendhan Hight     By:   /s/ Ronnie Cobane         Name:
  Brendhan Hight     Name:   Ronnie Cobane         Title:   President     Title:
  Director         Date:   August 7, 2007     Date:   August 10, 2007          
                   

 

  2   Overture Confidential

[* * *] Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Execution Copy

YAHOO! SEARCH MARKETING - YAHOO! PUBLISHER NETWORK SERVICE ORDER # 1-8196149

 

ATTACHMENT A – IMPLEMENTATION REQUIREMENTS

The following requirements apply to all Links and Results shown in the SO. Any
provisions concerning Links and Results not explicitly listed in the SO do not
apply to Publisher. OSI is solely responsible for the Overture rights,
obligations and duties described under this Agreement for the United States,
Canada and Brazil and OSSIL is solely responsible for the Overture rights,
obligations and duties described under this Agreement for all countries outside
the United States, Canada and Brazil. The use of the term “Overture” throughout
this Agreement shall refer to OSI in relation to the United States, Canada and
Brazil and shall refer to OSSIL in relation to all countries outside the United
States, Canada and Brazil.

 

A. Requirements for all Links, Queries and Results

 

1. Publisher will implement all Links and Results as shown in the mockups
including but not limited to margins, text size, color, font,
shading/background, spacing, blank areas, content categories, number of
listings, section and placement on the page (top to bottom and left to right). *
* *

 

2. Publisher will display the labels and headings shown in the mockups (or any
labels, headings or notices provided by Overture or required by law), with a
nearby prominent link to a webpage that explains in language approved by
Overture that certain Results are sponsored advertising and that informs users
how they may become Overture Advertisers. Overture reserves the right to include
links within the Results to further clarify the sponsored nature of the Results.
On those pages displaying Publisher Results only, * * *

 

3. Publisher will display all Paid Search Results, Hyperlink Results, Matched
Ads, Domain Match Results and Web Search Results on the next webpage displayed
to a user after a Query, with no interstitial content, at the same time as it
displays the other content on that webpage. Publisher will not cache Results.

 

4. Publisher will display Results contiguously, in the order provided by
Overture, without any other content between the individual Results.

 

5. Publisher will not truncate the full titles, descriptions and URLs provided
by Overture and will not modify any part of the Results. Publisher will display
Results in the language provided by Overture.

 

6. Publisher will include the Links on each Publisher’s Offering as described in
the Agreement. Publisher will not request Results by any means except the Links
and will not place Links on any website, software application or email except
for the Publisher’s Offerings. Publisher will use commercially reasonable
efforts to enable all of its users in the Territory to access and use the Links
and Results and to deliver all Queries to Overture every time a user in the
Territory enters a Query into the Search Box, uses a Hyperlink or navigates to
an Ad Page.

 

7. Publisher will not exceed Max Queries. If Publisher exceeds Max Queries,
Overture may suspend or throttle services until Overture believes the number of
Queries will not exceed Max Queries. Overture reserves the right to change the
measurement period used for Max Queries in the event it reasonably determines
that doing so will allow Overture to better manage network capacity.

 

8. Publisher will implement any reasonable technical requirements requested by
Overture. Overture will use commercially reasonable efforts to provide Publisher
with advance notice of any technical requirements to be requested by Overture.

 

9. Overture reserves the right (a) to require Publisher to stop using any
keyword for any reason or no reason and/or, (b) for certain keywords, in
Overture’s sole reasonable discretion, to deliver no Results and provide a
response that no Results are being delivered.

 

10. * * *

 

B. Additional Requirements for Hyperlinks

 

1. The parties will agree in writing on the pages within Publisher’s Offerings
that will display Hyperlinks (“Ad Pages”), using keywords approved in writing or
determined by Overture. Publisher will display Hyperlinks to all users who
navigate to the Ad Pages. Publisher will allow the Hyperlinks to send Overture a
Query each time that a user uses a Hyperlink. Overture reserves the right to
require Publisher to remove Hyperlinks from any webpage.

 

  3   Overture Confidential

[* * *] Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Execution Copy

YAHOO! SEARCH MARKETING - YAHOO! PUBLISHER NETWORK SERVICE ORDER # 1-8196149

 

2. Publisher will display Hyperlinks at the same time as it displays the other
content on the Ad Page.

 

3. * * *

 

4. * * *

 

C. Additional Requirements for Paid Search and/or Web Search

 

1. * * *

 

MOCKUPS

To be mutually agreed upon by the parties.

 

  4   Overture Confidential

[* * *] Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Execution Copy

YAHOO! SEARCH MARKETING - YAHOO! PUBLISHER NETWORK SERVICE ORDER # 1-8196149

 

ATTACHMENT B – TERMS AND CONDITIONS

The parties agree to the following:

The parties’ agreement consists of the Service Order and all Attachments
(“Agreement”).

1. License. During the Term and subject to Publisher’s compliance with this
Agreement, Overture grants to Publisher a limited, non-exclusive,
non-assignable, non-transferable, non-sublicensable (unless explicitly provided
for under this Agreement), royalty-free license to use and display the Links and
the Results on Publisher’s Offerings, solely for purposes contemplated in this
Agreement. The above license includes the limited right to use and reproduce the
software code and/or URLs that allow Publisher to create Links and receive
Results.

2. Services. Overture will use commercially reasonable efforts to respond to
Queries by delivering Results or a response that no Results are being delivered.
Overture will determine the number of Results provided for each Query.

3. Publisher’s Offerings. Except as provided for under this Agreement, Publisher
shall display the Links and Results on the pages under all of the domain names
owned by Publisher, excluding corporate domains * * *, (collectively, the
“Designated Sites”). Publisher represents and warrants that, as of the Start
Date, the domains set forth on any written schedule of Designated Sites are all
of the Designated Sites owned by Publisher. Overture shall have the right to
exclude in writing any domains from the Designated Sites in its discretion
(collectively, the “Excluded Sites”). For purposes of this Agreement, the
Designated Sites, excluding the Excluded Sites, together with all successor web
pages, will be included in the definition of “Publisher’s Offerings.” * * *

4. Future Offerings. From time to time, Publisher will provide written notice to
Overture of any additional websites or domain names acquired by Publisher
(“Proposed Domains”) * * * other than Publisher’s Offerings. Such written notice
shall be within * * * following the acquisition of any Proposed Domains. * * *
At Overture’s acceptance of any Proposed Domains for inclusion under this
Agreement, the parties agree to amend the Agreement to include any such
additional Proposed Domains as Designated Sites (excluding any Excluded Sites)
within the definition of Publisher’s Offerings.

5. Compensation. “Gross Revenue” means the amount earned by Overture or any
Overture Related Party from Advertisers solely from the Paid Results shown on
Publisher’s Offerings. Gross Revenue is calculated and payment is made to
Publisher after deducting any taxes Overture or any Overture Related Party is
required to collect, withhold or pay with respect to such earned amount (except
taxes on Overture’s net income) and after deducting * * * .

6. Payment. Overture will pay Publisher within * * * after the end of the * * *
in which the Results appeared on Publisher’s Offerings. Payment will be made in
US dollars. If Overture or an Overture Related Party’s Advertisers pay Overture
or such Overture Related Party in any other currency, Overture will calculate
payment using the average exchange rate as published by a nationally recognized
source (e.g., Oanda). If the Territory includes countries other than the United
States, Publisher acknowledges that payment will only be made after Publisher
fulfills Overture’s invoicing requirements (attached hereto as Attachment G) or
such other invoicing requirements which Overture may adopt on no less than * * *
prior written notice to Publisher. Overture may offset payments by any amounts
Publisher owes to Overture, including previous overpayments. In the event that
Overture refunds amounts to Advertisers in excess of its payment to Publisher,
Publisher will pay Overture for such amounts within * * * of Overture’s request.
Overture may make payments only when Publisher’s balance exceeds US $250.00 (or
until termination or expiration of this Agreement). Except as specifically set
forth in this Section, Overture will retain all revenues derived from or in
connection with its services.

7. Reports. * * *

8. Exclusivity. * * *

9. Ownership. As between Overture and Publisher, all right, title and interest
in the Links, Results and the Yahoo! trademarks are exclusively owned by
Overture, its licensors and/or its Advertisers, and all right, title and
interest in Publisher’s Offerings, the Publisher Content and the Publisher
trademarks are exclusively owned by Publisher and/or its licensors.

 

  5   Overture Confidential

[* * *] Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Execution Copy

YAHOO! SEARCH MARKETING - YAHOO! PUBLISHER NETWORK SERVICE ORDER # 1-8196149

 

10. No Implied Licenses. Each party reserves any rights not expressly granted
and disclaims all implied licenses, including implied licenses to trademarks and
patents.

11. Responsibility for Publisher’s Offerings. Publisher is solely responsible
for Publisher’s Offerings and the Publisher Content. Publisher will provide at *
* * prior notification to Overture of any material change in the content, design
or architecture of Publisher’s Offerings that would change the target audience
or affect the implementation or display of the Links or the Results. * * *.

12. Information and Cooperation. For each Query and each click on a Paid Result,
Publisher will provide: * * * . For clarity, Overture will not request and
Publisher will not share any personally identifiable information with Overture.
* * * .

13. Confidentiality.

(a) Definition. * * *

(b) Restrictions. The receiving party agrees (i) not to disclose any
Confidential Information of the disclosing party to any third parties; (ii) not
to use any such Confidential Information for any purposes except to exercise its
rights and carry out its responsibilities under this Agreement; and (iii) to
keep the Confidential Information of the disclosing party confidential using the
same degree of care the receiving party uses to protect its own Confidential
Information, as long as the receiving party uses at least reasonable care. Each
party hereby consents to the disclosure of its Confidential Information to the
employees, officers, directors, agents, accountants, attorneys and auditors of
the other party. Overture may disclose Confidential Information to Overture
Related Parties provided that such parties treat such Confidential Information
in accordance with this Section 13. * * * If either party receives a subpoena or
other validly issued judicial process requesting, or is otherwise required by a
government agency * * * to disclose, Confidential Information of the other
party, then the receiving party may disclose Confidential Information, provided
that receiving party shall promptly notify the disclosing party of such
requirement, and shall reasonably cooperate with the disclosing party to seek
confidential treatment or to obtain an appropriate protective order to preserve
the confidentiality of the Confidential Information. * * *

14. Overture Indemnification. Overture will indemnify, defend and/or settle, and
pay damages awarded pursuant to, any third party claim brought against
Publisher, which alleges that Overture’s Paid Results infringe any valid
trademark or copyright in the Territory; provided that Publisher promptly
notifies Overture in writing of any such claim, promptly tenders the control of
the defense and settlement of any such claim to Overture (at Overture’s expense
and with Overture’s choice of counsel), and cooperates fully with Overture (at
Overture’s request and expense) in defending or settling such claim, including
but not limited to providing any information or materials necessary for Overture
to perform the foregoing. * * *

15. Publisher Indemnification. Publisher will indemnify, defend and/or settle,
and pay damages awarded pursuant to, any third party claim brought against
Overture, which (a) alleges that Publisher’s Offerings infringe any valid
trademark or copyright in the Territory or (b) arises out of Publisher’s
modification of the Results in any way or the use of the Results in violation of
the Agreement; provided that Overture promptly notifies Publisher in writing of
any such claim, promptly tenders the control of the defense and settlement of
any such claim to Publisher (at Publisher’s expense and with Publisher’s choice
of counsel), and cooperates fully with Publisher (at Publisher’s request and
expense) in defending or settling such claim, including but not limited to
providing any information or materials necessary for Publisher to perform the
foregoing. * * *

16. DISCLAIMER OF WARRANTIES. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
(A) OVERTURE AND ITS LICENSORS ARE NOT RESPONSIBLE FOR ANY CONTENT PROVIDED
HEREUNDER OR FOR ANY SITES THAT CAN BE LINKED TO OR FROM THE RESULTS,
(B) PUBLISHER ACKNOWLEDGES THAT OVERTURE’S MARKETPLACES ARE CONTINUOUSLY
CHANGING AND THAT OVERTURE RESERVES THE RIGHT TO UPDATE ITS MARKETPLACES,
PRODUCTS AND SERVICES, AND (C) OVERTURE AND ITS LICENSORS MAKE NO WARRANTY OF
ANY KIND, WHETHER EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, INCLUDING WITHOUT
LIMITATION WARRANTIES OR CONDITIONS OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
USE, AND NONINFRINGEMENT.

 

  6   Overture Confidential

[* * *] Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Execution Copy

YAHOO! SEARCH MARKETING - YAHOO! PUBLISHER NETWORK SERVICE ORDER # 1-8196149

 

17. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, NEITHER PARTY NOR
OVERTURE RELATED PARTIES WILL BE LIABLE FOR ANY LOST PROFITS, COSTS OF
PROCUREMENT OF SUBSTITUTE GOODS OR SERVICES, OR FOR ANY OTHER INDIRECT, SPECIAL,
INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT, HOWEVER CAUSED, AND UNDER WHATEVER CAUSE OF ACTION OR
THEORY OF LIABILITY BROUGHT (INCLUDING, WITHOUT LIMITATION, UNDER ANY CONTRACT,
NEGLIGENCE OR OTHER TORT THEORY OF LIABILITY) EVEN IF SUCH PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, NEITHER PARTY NOR OVERTURE
RELATED PARTIES WILL BE LIABLE FOR DIRECT DAMAGES IN EXCESS OF THE GREATER OF
(a) AMOUNTS PAID BY OVERTURE TO PUBLISHER DURING THE 12 MONTHS PRIOR TO THE TIME
THAT THE CAUSE OF ACTION AROSE; OR (b) OVERTURE’S PROJECTED GROSS REVENUE FROM
THIS AGREEMENT (ASSUMING NO BREACH HAD OCCURRED) FOR THE 6 MONTH PERIOD AFTER
THE TIME THAT THE CAUSE OF ACTION AROSE. * * *

* * *

NOTWITHSTANDING THE FOREGOING, THE LIMITATIONS OF LIABILITY PROVIDED IN THIS
SECTION 17 SHALL NOT APPLY TO ANY OF THE FOLLOWING: (i) A PARTY’S BREACH OF ITS
CONFIDENTIALITY OBLIGATIONS, (ii) A PARTY’S BREACH OF THE PRESS RELEASE
PROHIBITION (AS DEFINED BELOW) UNDER SECTION 23 (AND NOT WITH RESPECT TO THE
OTHER OBLIGATIONS THEREUNDER) OF THESE TERMS AND CONDITIONS OR (iii) PUBLISHER’S
BREACH OF ITS EXCLUSIVITY OBLIGATIONS SET FORTH IN THIS AGREEMENT * * *

18. Abuse of Services. Unless specifically allowed in this Agreement, none of
the following will occur on or in connection with Publisher’s Offerings:

* * *

If any of the provisions of Section 18 above is violated, Overture may
immediately suspend services. If Publisher fails to cure or prevent the noticed
activity * * * after Overture informs Publisher of the violation or if Publisher
fails to provide reasonable assurances that there will be no further violations,
Overture may terminate this Agreement immediately upon notice without liability
to Publisher except for any compensation due to Publisher through the date of
termination. * * * If the same provision of this Section 18 is violated more
than once or two or more different provisions of this Section 18 are violated,
Overture may terminate this Agreement immediately upon notice without providing
opportunity to cure.

19. Breach/Bankruptcy. Except where this Agreement provides otherwise, either
party may terminate this Agreement if the other party fails to cure any material
breach of this Agreement within * * * of notice thereof. When Overture is the
non-breaching party, Overture may suspend services with respect to the
Publisher’s Offerings giving rise to the material breach or complaint or
Publisher (if a material portion of the Publisher’s Offerings are breaching this
Agreement) during the cure period if Overture believes the suspension will
prevent harm to Overture or the Overture network. In addition, either party may
suspend performance and/or terminate this Agreement if the other party makes any
assignment for the benefit of creditors or files or has filed against it any
petition under bankruptcy law, which petition is not dismissed within sixty
(60) days of such filing, or has a trustee or receiver appointed for its
business or assets or any party thereof.

20. Change of Control or Transfer of Assets.

(a) Either party may terminate this Agreement immediately without liability upon
the existence of a Change of Control by Publisher involving a Major Competitor.
“Change of Control” means (i) a merger, consolidation or other reorganization to
which Publisher is a party, if the individuals and entities who were
stockholders (or partners or members or others that hold an ownership interest)
of Publisher immediately prior to the effective date of the transaction have
“beneficial ownership” (as defined in Rule 13d-3 under the Securities Exchange
Act of 1934, as amended) of * * * of the total combined voting power for
election of directors (or their equivalent) of the surviving entity

 

  7   Overture Confidential

[* * *] Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Execution Copy

YAHOO! SEARCH MARKETING - YAHOO! PUBLISHER NETWORK SERVICE ORDER # 1-8196149

 

following the effective date of the transaction, (ii) acquisition by any entity
or group of direct or indirect beneficial ownership in the aggregate of then
issued and outstanding securities (or other ownership interests) of Publisher in
a single transaction or a series of transactions representing * * * of the total
combined voting power of Publisher, or (iii) a sale of all or substantially all
of Publisher’s assets.

(b) Publisher will not assign or transfer any Publisher’s Offering to any entity
wholly or partially owned by, controlled by or under common ownership or control
with Publisher without requiring that entity to enter into one of the following,
at Overture’s request: (i) an amendment to this Agreement adding that entity as
a party, or (ii) a separate agreement containing terms substantially similar to
this Agreement.

21. Conversion Shortfall. If the conversion rate for any Publisher’s Offering
(meaning the percentage of users who arrive at an Advertiser’s website after
clicking on a Result on a Publisher’s Offering and then perform a specific act
e.g., purchase, registration, etc.) * * *. Publisher will have * * * to bring
its conversion rate * * * . If Publisher fails to cure the shortfall or if
Publisher’s conversion rate * * *, Overture may terminate this Agreement in
whole or in part, immediately upon notice. Publisher acknowledges that the
specific act that constitutes a conversion may vary by Advertiser.

22. Notice. Notice will become effective when delivered: (a) by courier to the
address in the SO (established by written verification of personal, certified or
registered delivery by courier or postal service); or (b) by fax to the fax
number in the SO (established by a transmission report and followed by a copy
sent by courier or certified or registered mail). All notices to OSSIL must
include a copy to 4th Floor, 125 Shaftesbury Avenue, London, WC2H 8AD, Fax: 44
(0) 207 131-1775, Attn: Legal. The parties will notify each other of updated
addresses and/or fax numbers. If (and only if) a party has failed to furnish an
accurate fax number, the other party may notify that party by electronic mail to
that party’s primary contact (followed by a copy sent by courier or certified or
registered mail). Such email notice will become effective when sent, provided
that the sender does not receive a response that the message could not be
delivered or an out of office reply.

23. PR. Except as otherwise set forth herein, Publisher may not issue any press
release (the “Press Release Prohibition”) or other public statements regarding
this Agreement. Notwithstanding the foregoing, both parties shall be entitled to
(a) verbally disclose the existence of this Agreement, the general nature and
term of the Agreement, and/or the relationship between the parties and
(b) provide additional disclosures containing any and all information contained
in any previously agreed upon press release or public statement and (c) make
public disclosures required by applicable law or regulation in accordance with
the process set forth in Section 13(b) (including without limitation securities
disclosure laws and regulations). Overture may, in its sole discretion, permit a
Publisher press release or Publisher public statement by providing written
notice of its consent. The parties acknowledge that Publisher expects to issue a
press release announcing the effectiveness of this Agreement, provided that
Overture approves said press release in writing prior to its dissemination.
Publisher’s failure to obtain the prior written approval of Overture shall be
deemed a material non-curable breach of this Agreement, whereby Overture may
terminate this Agreement immediately following written notice to Publisher, and
the cure provisions set forth in Section 19 above shall not apply.

24. Assignment. Overture may assign, delegate, or otherwise transfer this
Agreement, or the rights or obligations hereunder, in whole or in part, to any
Overture Related Party(ies). This includes, without limitation, the obligation
to make and/or the right to receive any payments under this Agreement. Publisher
may not assign any rights or duties under this Agreement without Overture’s
written consent. Any assignment without Overture’s consent will be void.

25. Agreement. Executed counterparts will each be deemed originals. The parties
can rely on fax copies of the signed Agreement as if they are originals. Only a
written instrument executed by the party expressly waiving compliance may waive
any terms of this Agreement. In the event Publisher does not include a date in
its signature block in the SO, the Start Date of this Agreement will be the date
included in OSI’s signature block. In the event of any discrepancy regarding the
date included in Publisher’s signature block, the earlier date will control.
This is the entire agreement between the parties on this subject and it
supersedes any other agreements on this subject. Amendments must be in writing
and signed by an

 

  8   Overture Confidential

[* * *] Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Execution Copy

YAHOO! SEARCH MARKETING - YAHOO! PUBLISHER NETWORK SERVICE ORDER # 1-8196149

 

officer of each party. If any part of this Agreement is invalid, the remainder
shall remain in force and the invalid portion will be replaced with a valid
provision coming closest to the parties’ intent and having like economic effect.
Each party will use commercially reasonable efforts to give the other party
twenty (20) days written notice of its intent to file this Agreement with the
SEC or other regulatory agency and to consult with the other party for the
purpose of incorporating reasonable proposed redactions.

26. Law and Venue. * * *

27. Expiration/Termination. When this Agreement expires or is terminated: all
rights and licenses will terminate immediately and Publisher will immediately
cease using the Links, Results and Marks; Sections 9, 12-17, 22, 23, 25-27 and
29 of this Attachment B, Sections F and G of the Domain Match Attachment, and
Sections 8 and 10 of the Syndication Attachment will survive; and Publisher will
promptly refund to Overture any unearned portion of any payment.

28. Misc. In the event of a conflict between the terms of the SO and Attachments
A and B, the terms of the SO and Attachment A will govern. A party will not be
liable for failing to perform because of strikes, riots, natural disasters,
internet outages, terrorism, government action, or any other cause beyond the
party’s reasonable control. The parties are independent contractors, not agents,
partners, employees or joint venturers.

29. Definitions.

Above the Fold: visible without scrolling down, right or left, at a screen
resolution of 1024x768.

Ad Code: the JavaScript or other code that initiates a Query when a user goes to
an Ad Page.

Advertiser: any entity providing advertising content to Overture paid
marketplace databases for display as sponsored listings.

Agreement: see preamble in Attachment B.

Algorithmic Listings: any response to a search query, keyword or other request
served from an index or indexes of data related to Web pages generated, in whole
or in part, by the application of an algorithmic search engine.

Competitive Agreement: has the meaning set forth in Section 3 of Attachment B.

Designated Sites: has the meaning set forth in Section 3 of Attachment B.

Excluded Sites: has the meaning set forth in Section 3 of Attachment B.

Hyperlinks: words that are displayed in the form of hyperlinks, that generate a
Query when clicked on or used by a user.

Hyperlink Results: the content of Advertisers served from Yahoo! Search
Marketing’s paid marketplace databases in response to a Query generated by a
Hyperlink, provided for display as sponsored listings. Hyperlink Results do not
include Web Search Results.

Links: Search Box, Hyperlinks and Ad Code, to the extent included in the SO.

Mapped Domain(s): has the meaning set forth in Section A(e) of Attachment C.

Major Competitors: * * *

Marks: any Yahoo! trademark shown in the mockups.

MDNH Related Party: any entity controlling, controlled by or under common
control with Marchex, Inc. or MDNH, Inc.

Named Companies: * * *

New Web Properties: has the meaning set forth in Section 1 of Attachment E.

Overture Related Party: at any time during the Term, Yahoo! Inc., and any joint
venture of Overture Services, Inc. or Yahoo! Inc., and any entity that directly
or indirectly controls, is controlled by, or is under common control with
Overture Services, Inc. or Yahoo! Inc., where “control” means the ownership of,
or the power to vote, at least twenty percent (20%) of the voting stock, shares
or interests of such entity. In the event of an assignment of all or part of
this Agreement to an Overture Related Party, the term “Overture” used in this
Agreement shall be deemed to refer exclusively to the Overture Related Party as
a party to this Agreement, to the extent of the assignment (as to both the
Overture Related Party’s responsibilities and rights).

Paid Results: Paid Search Results, Domain Match Results, and/or Hyperlink
Results. .

Paid Search Results: the content of Advertisers served from Yahoo! Search
Marketing’s paid marketplace databases in response to a Query generated through
a Search Box, provided for display as sponsored listings. Paid Search Results do
not include Web Search Results.

 

  9   Overture Confidential

[* * *] Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Execution Copy

YAHOO! SEARCH MARKETING - YAHOO! PUBLISHER NETWORK SERVICE ORDER # 1-8196149

 

Proposed Domains: has the meaning set forth in Section 4 of Attachment B.

Publisher Content: all content residing on Publisher’s Offerings, including
third party content, but excluding the Links, Results and Marks.

Publisher’s Offerings: any Sites, Syndicated Sites, Mapped Domains, and New Web
Properties, identified in the SO and any Attachments.

Publisher Results: has the meaning set forth in Section 8(d) of Attachment B.

Publisher Search Results: has the meaning set forth in Section 8(e) of
Attachment B.

Query: a search query initiated from the Search Box or a Hyperlink, or a request
for Matched Ads initiated by the Ad Code on an Ad Page.

Results: Paid Search Results, Hyperlink Results, Web Search Results, Domain
Match Results and/or Matched Ads, to the extent included in this Agreement and
as appropriate to the context.

Search Box: a graphical area in which a user can enter a Query.

SO: the Service Order.

Syndicated Site(s): has the meaning set forth in Section 1(b) of Attachment D.

Term: the period between the Start Date and the End Date, plus any renewal
periods, unless terminated earlier as provided in this Agreement.

Territory: * * *

Web Search Results: the responses served from Yahoo Inc.’s Web search databases
(including all databases related to Yahoo! Search Marketing’s and Yahoo Inc.’s
content acquisition programs), ranked by an algorithm designed to determine
relevance.

 

  10   Overture Confidential

[* * *] Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Execution Copy

YAHOO! SEARCH MARKETING - YAHOO! PUBLISHER NETWORK SERVICE ORDER # 1-8196149

 

ATTACHMENT C – DOMAIN MATCH ATTACHMENT

 

A. Definitions.

 

(a) Domain Match Link: the Search Box, Hyperlinks and/or URL of a Mapped Domain,
to the extent that Overture agrees to receive Queries from such Links on
Publisher’s Mapped Domains and Landing Pages.

 

(b) Domain Match Results: the content of Advertisers served from Overture’s paid
marketplace databases in response to Queries from Landing Pages or in response
to the URL of certain Mapped Domains, which responses are provided for display
as sponsored listings. Domain Match Results do not include Web Search Results.

 

(c) Domain Results Page: a webpage that displays Domain Match Results.

 

(d) Landing Pages: the webpages hosted by Publisher that display Search Boxes
and/or Hyperlinks, as shown in the mockups.

 

(e) Mapped Domains: all of the domain names owned by or registered to Publisher
that are Designated Sites and do not violate the policies stated below.

 

B. * * *

 

C. * * *

D.    Overture Rights. Notwithstanding anything in this Agreement to the
contrary and without limitation of Overture’s other rights and remedies,
Overture may, in its sole discretion: (1) decline to respond to Queries
originated from one or more Mapped Domains; or (2) require Publisher to block
the display of one or more Landing Pages or Domain Results Pages if Overture
reasonably believes that (a) Publisher does not have the right to use or to
associate data or content with a corresponding Mapped Domain, or (b) the
association of data or content on the Landing Page or Domain Results Page in
response to a Mapped Domain (i) violates the intellectual property rights of a
third party, (ii) is libelous, defamatory or obscene, or (iii) might create
liability for Overture. * * *

 

E. * * *

 

F. Compensation.

 

(a) Without limiting Overture’s other rights or remedies (including the right to
recovery any damages permitted by the Limitation of Liability provision), if
Publisher violates any provision of the policies, Overture may assess a fee of *
* * of Gross Revenue from Domain Match Results for the month in which such
violation was committed, which fee helps to cover Overture’s costs in monitoring
and administering these policies. Violations of the policies include but are not
limited to misuse of the feed provided by Overture, changes to the mapping
determined by Overture’s technology and disapproved implementations of Landing
Pages or Domain Results Pages. Overture agrees to provide Publisher with written
notice of any violation of the policies. * * *

 

(b) * * *

G.    Indemnity. Without limiting Publisher’s other indemnification obligations
under this Agreement, Publisher will (a) indemnify, defend and/or settle, and
pay damages awarded pursuant to, any third party claim brought against Overture,
any Overture Related Party and any Advertiser, arising out of or related to any
Mapped Domain; * * * . The limitation of liability described in Section 17 of
the Terms and Conditions shall not apply to any amounts owed by Publisher under
this Section.

H.    Misc. In the event of a conflict between the terms of this Domain Match
Attachment and any other provision of the Agreement, the terms of this Domain
Match Attachment will govern as to Domain Match. In the event that any
applicable law or regulation contains more stringent requirements than this
Domain Match Attachment, Publisher will inform Overture and will comply with the
more stringent requirement.

 

I. * * *

 

  11  

[* * *] Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Execution Copy

YAHOO! SEARCH MARKETING - YAHOO! PUBLISHER NETWORK SERVICE ORDER # 1-8196149

 

ATTACHMENT D – SYNDICATION ATTACHMENT

 

1. Definitions.

 

(a) “Affiliate” means a third party for whom Publisher syndicates or desires to
syndicate Links and Results.

 

(b) “Syndicated Site” means the * * *

2.    Links and Results. Publisher may syndicate the following Links and Results
to Syndicated Sites (“Syndication Right”):

 

  x Domain Match Link: Domain Match Results

3.    Approval. * * * Upon written request by Overture, on an every other week
basis, Publisher agrees to provide Overture the following about each Affiliate
and Syndicated Site:

 

(a) Affiliates: the Affiliate’s full legal name, a high level description of
Publisher’s arrangement with the Affiliate and any other reasonable information
Overture requests.

 

(b) Syndicated Sites: to the extent the following is not available to Overture,
Publisher shall initially request from all Affiliates the percentage of searches
originating from outside the United States, mockups of the proposed
implementation, and any other reasonable information Overture requests.

Overture shall have the right to provide Publisher with a written acceptance or
rejection of each Affiliate or any Affiliate or Syndicated Site after receipt of
the information described above. Overture may reject in writing (email to
suffice) any proposed Affiliate and any proposed Syndicated Site for any reason
or no reason, within its sole discretion. Any rejected Affiliate or Syndicated
Site shall fall outside of the scope of this Agreement and any other agreement
between the parties.

4.    Required Terms. Publisher’s written agreement with each Affiliate will
include the following:

 

(a) * * *

 

(b) * * *

 

(c) Implementation requirements and mockups that are substantially identical to
those in Attachment A * * *

 

(d) The Affiliate’s explicit agreement that (i) the Affiliate will not assign
any right to, or further syndicate, the Links or Results provided by Publisher,
(ii) * * * and (iii) the Affiliate will not commit any act listed in Section 18
of the Terms and Conditions (Abuse of Services) on Syndicated Sites with Links
and Results; and

 

(e) The Affiliate’s acknowledgement that Overture may terminate Publisher’s
ability to syndicate to Affiliate on * * * notice, for any reason or no reason,
except in instances where providing * * * written notice would have a negative
impact on Overture, in which case Overture may terminate Publisher’s ability to
syndicate to an Affiliate on twenty four (24) hours written notice. Overture’s
notice will include the relevant Syndicated Site(s) and the reason for
termination, if any. Effective upon termination, such terminated Affiliate shall
fall outside the scope of this Agreement and any other agreement between the
parties.

 

(f) Publisher and the Affiliate will not modify their agreement as it pertains
to Overture without Overture’s prior written consent.

5.    Publisher’s Additional Obligations.

 

(a) * * * Unless Overture consents in writing, Publisher will not permit
Affiliates to host pages containing Links or Results. If Overture agrees to
allow an Affiliate to host pages containing Links and/or Results, Publisher will
require the Affiliate to meet all of Publisher’s obligations under this
Agreement.

 

(b) * * * Publisher will take steps to ensure compliance with this provision.

 

(c) Publisher will actively monitor and ensure that the Affiliate complies with
the provisions of its agreement with the Affiliate and with this Agreement. For
clarity, the parties agree that all of Overture’s rights and Publisher’s
obligations under this Agreement apply to Syndicated Sites.

 

  12  

[* * *] Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Execution Copy

YAHOO! SEARCH MARKETING - YAHOO! PUBLISHER NETWORK SERVICE ORDER # 1-8196149

 

(d) Publisher will maintain the technical ability to immediately suspend its
provision of Links and Results for individual Affiliates and individual
Syndicated Sites. In addition, Publisher will implement any reasonable technical
requirements required by Overture to comply with this Syndication Attachment.

 

(e) Publisher agrees to use Overture’s Domain Match technology for all
Syndicated Sites.

 

(f) Publisher will provide Overture with a list of Internet Protocol addresses
of its own servers, and where applicable, Affiliates’ servers used to send
Queries to Overture (“Recognized Servers”) and promptly notify Overture in
writing of any changes or additions to such list. Overture will have no
obligation to make payment to Publisher with respect to Queries from servers
that are not Recognized Servers.

 

(g) Publisher will provide Overture with a written report of all current
Affiliates and a list of actual Syndicated Sites upon Overture’s reasonable
request, which report may also include the following information:

 

  (i) Affiliates: * * *

 

  (ii) Syndicated Sites: * * *

 

(h) Publisher will implement separate source feed indicators for each Affiliate
and each implementation prior to launch of services, in addition to any other
source feed indicators required by Overture during the Term.

 

(i) Publisher will immediately notify Overture of any Affiliate’s failure to
comply with any of the requirements in this Syndication Attachment and
immediately terminate any Affiliate that syndicates or distributes any Links or
Results beyond the Syndicated Site.

 

(j) * * *

6.    Compensation.

 

(a) * * *

 

(b) * * *

7.    No Restrictions. Nothing in this Agreement will prevent Overture from
marketing or providing any product or service directly to any prospective or
approved Affiliate.

8.    Audit. Overture may audit Publisher for compliance with this Syndication
Attachment once in each * * * period during the Term and once during the * * *
period following expiration or termination of this Agreement. Each audit will
apply to the prior * * * The audit may be conducted by Overture or by an
independent third party auditor reasonably acceptable to Publisher, at
Overture’s own expense. The audit will be conducted at a mutually agreed time
during normal business hours. The third party auditor will be bound to
confidentiality obligations substantially similar to the confidentiality
obligations in this Agreement, and the results of the audit and all information
reviewed during such audit will be deemed Publisher’s confidential information.
The auditor may review only those records that are reasonably necessary to
determine Publisher’s compliance with this Syndication Attachment. Solely in the
event of a non-compliance determination by Overture, Overture shall provide
Publisher with a written determination of its findings setting forth reasonable
supporting information.

9.    Suspension and Termination.

 

(a) Publisher will immediately notify Overture of any Affiliate’s failure to
comply with any of these requirements.

 

(b) If an Affiliate or Publisher, with respect to that specific Affiliate, fails
to comply with any requirement hereunder, Overture may do one or more of the
following:

 

       * * *

 

(c) * * *

 

(d)

Overture may terminate Publisher’s Syndication Right, subject to a * * * cure
period after Publisher has been informed of such violation in writing, if
Publisher or an Affiliate fails to comply with any requirement hereunder;
provided that, (1) Publisher or an Affiliate in connection with its Syndicated

 

  13  

[* * *] Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Execution Copy

YAHOO! SEARCH MARKETING - YAHOO! PUBLISHER NETWORK SERVICE ORDER # 1-8196149

 

 

Sites, has committed the same Named Act once before or (2) Publisher provides,
syndicates or distributes Links and/or Results to any rejected or terminated
Affiliates or Syndicated Sites, where the “Named Acts” are any of the following:
(i) Publisher refuses to send a list of Affiliates to Overture upon Overture’s
request; (ii) activation of a previously rejected or terminated Affiliate, which
operates under the same name or Publisher knows is the same party as was
previously rejected or terminated; (iii) Publisher or Affiliate commits a breach
of exclusivity under this Syndication Attachment; (iv) an Affiliate provides,
syndicates, or distributes Links or Results from Publisher to a third party;
(v) Publisher fails to comply with Section 5(e) of this Syndication Attachment;
(vi) Publisher fails to comply with Section 5(f) of this Syndication Attachment;
or (vii) Publisher fails to include the required terms as set forth Section 4
above in its agreement with each Affiliate, then Overture may terminate
Publisher’s Syndication Right without any cure period. In addition, Overture may
suspend Publisher’s Syndication Right in the event of any noncompliance with any
requirement hereunder.

10.    Indemnity.

 

(a) * * *

 

(b) Without limiting Publisher’s other indemnification obligations under this
Agreement, Publisher will (a) indemnify, defend and/or settle, and pay damages
awarded pursuant to, any third party claim brought against Overture, any
Overture Related Party and any Advertiser, arising out of or related to
Affiliates or Syndicated Sites; and (b) reimburse Overture for any reasonable
payment made to its Advertisers in settlement of costs, attorneys fees and
damages incurred by such Advertisers in connection with bona fide, non-frivolous
investigations or claims against such Advertisers, resulting from any Syndicated
Site or the actions or inactions of any Affiliate, even if no formal claim has
been brought against Overture or its Advertisers or tendered pursuant to the
procedure set forth above; provided that Overture promptly notifies Publisher in
writing of any such claim, promptly tenders the control of the defense and
settlement of any such claim to Publisher (at Publisher’s expense and with
Publisher’s choice of counsel), and cooperates fully with Publisher (at
Publisher’s request and expense) in defending or settling such claim, including
but not limited to providing any information or materials necessary for
Publisher to perform the foregoing. Publisher will not enter into any settlement
or compromise of any such claim without Overture’s prior consent, which will not
be unreasonably withheld. * * *

11.    Misc. In the event of a conflict between the terms of this Syndication
Attachment and any other provision of the Agreement, the terms of this
Syndication Attachment will govern as to syndication of Links and Results.

 

  14  

[* * *] Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Execution Copy

YAHOO! SEARCH MARKETING - YAHOO! PUBLISHER NETWORK SERVICE ORDER # 1-8196149

 

ATTACHMENT E – NEW WEB PROPERTIES

1. Definitions.

(a) “New Web Properties” shall mean certain local and vertical new web
properties of Publisher as set forth on Exhibit 1 hereto, which may be updated
and supplemented from time to time upon the mutual agreement of the parties in
writing (email to suffice).

2. Implementation.

(a) On the New Web Properties, Overture has the right to approve Hyperlinks
proposed by Publisher for use on each web page. Publisher agrees to display to
all users the Hyperlinks in a manner materially similar to those Hyperlinks set
forth in the mockups attached hereto * * * .

(b) On each New Web Property’s results pages, Publisher shall display all Domain
Match Results together, without any other content of any kind interspersed
between such Domain Match Results (i.e., contiguously) and in the order provided
by Overture. Publisher shall implement and display all Domain Match Results as
provided by Overture (with full title, description and URL). The Domain Match
Results will be displayed on the web pages with a section heading as depicted in
the mockups or such other section heading that may be required by applicable
law. Publisher will display the web page containing Domain Match Results as the
next web page displayed to a user following a Query and will not display any
interstitial content or other web pages to a user between the entry of a Query
and the display of the web page containing the Domain Match Results. Publisher
will not modify any aspect of the Domain Match Results (including the data
contained therein). * * *

3. Exclusivity.* * *

(b) * * *

4. Territory. As set forth in Attachment B, the “Territory” for the New Web
Properties is * * * .

 

  15  

[* * *] Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Execution Copy

YAHOO! SEARCH MARKETING - YAHOO! PUBLISHER NETWORK SERVICE ORDER # 1-8196149

 

* * *

 

  16  

[* * *] Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Execution Copy

YAHOO! SEARCH MARKETING - YAHOO! PUBLISHER NETWORK SERVICE ORDER # 1-8196149

 

ATTACHMENT G – OVERTURE INVOICING REQUIREMENTS

Partner Invoicing and Payment Process

Month End Reports

Final * * * end reports are issued by email * * * working days after the end of
the * * * .

Invoicing

Invoices should be based on the final * * * end report and not on the estimated
figures shown in the online PMC.

Where possible please email invoices to affiliateinvoices@overture.com

Invoices should be addressed to the contracting entity:

Overture Search Services (Ireland) Ltd,

Att: Affiliate Finance

East Point Business Park

Dublin 3.

Payment Windows

We have two fixed payment windows;

1. Invoices received in Dublin by * * * will be paid by following Thursday.

2. Invoices received in Dublin by * * * will be paid in the month end payment
run.

Payment

Overture will make all payments to Partners via direct bank transfer. Please
ensure your bank details are included on your invoice.

The information we require is:

Bank Account Number

Bank Sort Code

Account Holder Name

Bank Name

Bank Address

SWIFT Code

IBAN Code

It is important that we have ALL these details so that we are able to make the
direct bank transfer payment. Any invoices that DO NOT have the banking
information confirmed on the invoice will be returned for re-submission.

VAT

The VAT treatment of the supply of services falling within Article 9.2(e) EU
Sixth Directive, such as electronically supplied services including the
provision of search facilities on the world wide web, depend on the place where
the supplier is established and the place where the customer is established. The
provision of such services by a supplier in one EU Member State to a business
customer in another EU Member State

 

  17  

[* * *] Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Execution Copy

YAHOO! SEARCH MARKETING - YAHOO! PUBLISHER NETWORK SERVICE ORDER # 1-8196149

 

should not be subject to VAT (no VAT should be charged by the supplier however
the customer will be liable to account for VAT under the reverse charge
procedure).

No VAT should therefore be applied where:

 

  (i) The customer receiving the service does so for the purpose of its business
(a general indicator of this is that the customer is registered for VAT in the
other EU Member State)

 

  (ii) Evidence of business status is retained (as above, customer’s VAT
registration number is the best indicator)

 

  (iii) This number appears, together with the suppliers VAT registered number
on the sales invoice

For the purposes of meeting these requirements: Overture Search Services Ireland
Limited’s Registered VAT number is: IE 6345023O.

Online Reporting

* * *

 

  18  

[* * *] Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.